Citation Nr: 0415061	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and from September 1990 to June 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for sinus problems and 
arthritic spurring of the lumbar spine (claimed as back pain) 
were denied.

In March 2003 the Board denied the veteran's claims for 
entitlement to service connection for sinusitis and arthritis 
of the lumbar spine.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2003 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the appellant's claims were 
remanded for the Board to provide adequately explain how the 
VA had complied with the notice and duty to assist provisions 
of the VCAA.  


REMAND

In the VA General Counsel's and Appellant's December 2003 
Joint Motion For Remand it was stated that a review of the 
appellant's claims file disclosed numerous documents 
referencing the fact that the appellant's claims file was 
lost and rebuilt, and / or that some of his VA medical 
records were unable to be retrieved.  It was unclear to the 
VA General Counsel and the Appellant whether either or both 
of these issues were resolved.  However, there was direction 
from the RO requesting that the appellant be notified of the 
problem, and that he be provided an opportunity to supply 
copies of any documents he might have in his possession.  VA 
regulations provide that when it was concluded, after 
continued efforts to obtain Federal records, that it was 
reasonably certain that the records did not exist, or that 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact, and that oral notice will be documented.  38 C.F.R. 
§ 3.159(e).  On remand the RO is to notify the appellant if 
any of the records are missing in compliance with 38 C.F.R. 
§ 3.159(e).  If the issues involving the appellant's claims 
file and his VA medical records were successfully resolved, 
the RO is to incorporate documentation to that effect into 
the claims file.  

The Court also directs the RO to provide the appellant with a 
VA examination, to include an opinion as to whether the 
appellant's nerve damage stemmed from the appellant's back 
condition and whether it is attributable to his service in 
the Persian Gulf War.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also the 
Veterans Benefits Act of 2003, P. L. 108-
, Section 701; 38 C.F.R. § 3.159 (2003).  

2.  The RO is asked to notify the 
appellant if any of the medical records 
are missing in compliance with 38 C.F.R. 
§ 3.159(e).  If the issues involving the 
appellant's claims file and his VA 
medical records are successfully 
resolved, the RO is asked to incorporate 
documentation to that effect into the 
claims file.  

3.  The RO is requested to provide the 
appellant with VA orthopedic, neurologic, 
and respiratory examinations.  The claims 
file must be made available to the 
examiners to review in conjunction with 
the examinations.  

4.  The VA orthopedic and neurologic 
examiners are asked to indicate in the 
examination reports that the claims file 
was reviewed.  All indicated special 
tests are to be performed.  The VA 
neurologic examiner is requested to 
express an opinion as to whether the 
appellant's nerve damage stemmed from the 
appellant's back condition and whether it 
is attributable to his service in the 
Persian Gulf War.  

5.  The VA orthopedic and neurologic 
examiners are requested to express an 
opinion as to whether it at least as 
likely as not that the appellant has a 
low back disability that was incurred in 
or aggravated by service.  

6.  The VA respiratory examiner is asked 
to indicate in the examination report 
that the claims file was reviewed.  All 
indicated special tests are to be 
performed.  The VA respiratory examiner 
is requested to express an opinion as to 
whether it at least as likely as not that 
the appellant's sinusitis was incurred in 
or aggravated by service, to include 
whether it is attributable to his service 
in the Persian Gulf War.  

7.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.  

8.  If the benefits sought on appeal are 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



